Citation Nr: 1121325	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating  in excess of 10 percent disabling for service-connected residuals of a right shoulder injury, status-post arthroscopy, prior to March 3, 2008.  

2.  Entitlement to an increased rating in excess of 20 percent disabling for service-connected residuals of a right shoulder injury, status-post arthroscopy, beginning March 3, 2008.  

3.  Entitlement to an initial compensable rating for service-connected renal calculi.

4.  Entitlement to an initial compensable rating for service-connected residuals of left foot fracture.

5.  Entitlement to an initial compensable rating for service-connected ganglion cyst of the left wrist.

6.  Entitlement to service connection for depression.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2004, during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision, of which the Veteran received notice in February 2006, of the Department of Veterans Affairs (VA), Roanoke, Virginia, Regional Office (RO), which inter alia denied service connection for depression, bilateral ingrown toenails, and a disability manifested by right arm and face numbness; granted service connection for renal calculi, residuals of left foot fracture, ganglion cyst of the left wrist, and residuals of a right shoulder injury, status-post arthroscopy; and assigned non-compensable ratings, effective October 10, 2004.  The Veteran disagreed with such ratings and denials and subsequently perfected an appeal.   

During the pendency of his appeal, the Veteran relocated to the Nashville, Tennessee, area.  Thus, jurisdiction of her claims file was transferred to the Nashville RO.   

In a December 2007 rating decision, the RO granted an increased rating of 10 percent disabling, effective October 10, 2004, for the Veteran's service-connected residuals of a right shoulder injury, status-post arthroscopy.  Further, in a February 2009 rating decision, the RO granted an increased rating of 20 percent disabling, effective March 3, 2008, for the Veteran's service-connected residuals of a right shoulder injury, status-post arthroscopy.  Although the RO granted an increased rating in excess of 10 percent disabling, a 20 percent disability rating is less than the maximum available rating; thus, the issue of entitlement to an increased rating for residuals of a right shoulder injury, status-post arthroscopy, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the issues of entitlement to an increased rating for the Veteran's service-connected residuals of a right shoulder injury, status-post arthroscopy, are as captioned above.  

The Board notes that in an August 2009 rating decision, the RO granted service connection for multiple sclerosis (claimed as a disability manifested by right arm and face numbness).  In a February 2011 rating decision, the RO also granted service connection for bilateral ingrown toenails.  As such, these issues are no longer on appeal as essentially the benefits on appeal have been granted.  

The Board also notes that the Veteran disagreed with the effective date regarding the grant of service connection for multiple sclerosis (claimed as a disability manifested by right arm and face numbness) and perfected an appeal as to such issue.  See August 2009 Rating Decision; September 2009 Memorandum from the Veteran's Representative (Notice of Disagreement); January 2010 Statement of the Case; March 2010 "Appeal to the Board of Veterans Appeals," VA Form 9.  In a May 2010 rating decision, the RO granted an effective date to the date of the claim for the grant of service connection for multiple sclerosis (claimed as a disability manifested by right arm and face numbness).  As such, this issue is no longer on appeal as essentially the benefit on appeal has been granted.  Thus, the issues remaining on appeal are as captioned above.    

The Board further notes that the Veteran submitted a timely notice of disagreement (see January 2007 Type-Written Statement from the Veteran) regarding the denial of her service connection claim for a disability manifested by chest pain and shortness of breath (see January 2006 Rating Decision).  In December 2007, the RO issued a Statement of the Case (SOC), pursuant to 38 C.F.R. § 19.29 (2010).  The Veteran has not filed a timely substantive appeal regarding the denial of service connection for a disability manifested by chest pain and shortness of breath to perfect her appeal and establish jurisdiction over such appeal by the Board.  38 C.F.R. § 20.200 (2010).  As such, the issues on appeal are appropriately captioned above.    

The issues of entitlement to service connection for depression; entitlement to an increased initial rating  in excess of 10 percent disabling for service-connected residuals of a right shoulder injury, status-post arthroscopy, prior to March 3, 2008; entitlement to an increased rating  in excess of 20 percent disabling for service-connected residuals of a right shoulder injury, status-post arthroscopy, beginning March 3, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On May 18, 2011, after the Veteran's appeals for entitlement to an initial compensable rating for service-connected renal calculi, entitlement to an initial compensable rating for service-connected residuals of left foot fracture, entitlement to an initial compensable rating for service-connected ganglion cyst of the left wrist, were transferred to the Board, the Board received written notification from the Veteran that she wished to withdraw these appeals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a timely appeal for entitlement to an initial compensable rating for service-connected renal calculi, filed by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a timely appeal for entitlement to an initial compensable rating for service-connected residuals of left foot fracture, filed by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).
3.  The criteria for withdrawal of a timely appeal for entitlement to an initial compensable rating for service-connected ganglion cyst of the left wrist, filed by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal arises from a January 2006 rating decision, to which the Veteran filed a timely notice of disagreement (NOD), received January 2007, with the grant of service connection for renal calculi, residuals of left foot fracture, and ganglion cyst of the left wrist, and assignment of noncompensable disability ratings for each.  In January 2008, the Veteran submitted VA Form 9, "Appeal to Board of Veterans' Appeals" (Substantive Appeal), indicating she was appealing the issues of entitlement to increased ratings for renal calculi and residuals of left foot fracture.  Although the Veteran did not appeal the issue of entitlement to an increased rating for ganglion cyst of the left wrist, the appeal was certified to the Board for appellate review.  

During the pendency of such review, in a statement submitted by the Veteran and received by the Board on May 18, 2011, the Veteran indicated that she was "only disputing two of the listed conditions," and submitted a statement indicating that she wished to continue her appeals for service connection for depression and an increased rating for a right shoulder condition.  See March 2011 Type-Written Statement from the Veteran; May 2011 Type-Written Statement from the Veteran.  In a telephone conversation with the VA, the Veteran indicated that she was withdrawing the issues of "increase for renal calculi, increase for left foot fracture, [and] increase for left wrist," and she wished to pursue only "the right shoulder and depression."  See May 2011Type-Written Notes from VA regarding Contact with the Veteran.  The Board construes such statements as a withdrawal of her claims for an initial compensable rating for service-connected renal calculi, service-connected residuals of left foot fracture, and service-connected ganglion cyst of the left wrist.

Pursuant to the laws administered by VA, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2010).  A Substantive Appeal may be withdrawn either on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(1).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  

Here, the Veteran has withdrawn the appeals of entitlement to an initial compensable rating for service-connected renal calculi, entitlement to an initial compensable rating for service-connected residuals of left foot fracture, and entitlement to an initial compensable rating for service-connected ganglion cyst of the left wrist.  Hence, there remain no allegations of errors of fact or law for appellate consideration on the aforementioned issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to an initial compensable rating for service-connected renal calculi, entitlement to an initial compensable rating for service-connected residuals of left foot fracture, and entitlement to an initial compensable rating for service-connected ganglion cyst of the left wrist; thus, these appeals are dismissed.


ORDER

The appeal for entitlement to an initial compensable rating for service-connected renal calculi is dismissed.

The appeal for entitlement to an initial compensable rating for service-connected residuals of left foot fracture is dismissed.

The appeal for entitlement to an initial compensable rating for service-connected ganglion cyst of the left wrist is dismissed.



REMAND

The Veteran also seeks an increased initial rating in excess of 10 percent disabling for service-connected residuals of a right shoulder injury, status-post arthroscopy, prior to March 3, 2008, and an increased rating  in excess of 20 percent disabling for service-connected residuals of a right shoulder injury, status-post arthroscopy, beginning March 3, 2008.  She also seeks service connection for depression.  Unfortunately, based on review of the record, the Board finds that a remand is necessary in this case.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating and service connection claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

Initially, the Board notes that in April 2011, the Veteran submitted private medical evidence and various "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)," VA Form 21-4142, regarding her depression and right shoulder disabilities.  Such evidence has not been considered by the RO, as such evidence was not of record when the RO last adjudicated the claim in the May 2010 Supplemental Statement of the Case.  Further, the Veteran has not provided a waiver of consideration by the RO of such evidence, and in fact, requests that such evidence "be sent back to the RO for their review."  See April 2011 Memorandum from the Veteran's Representative.  As such, remand for initial consideration by the RO of such evidence is required under 38 C.F.R. § 20.1304(c) (2010).  

Further review of the evidence of record indicates that the Veteran requested a hearing before a member of the Board at a local VA office in her January 2008 Substantive Appeal.  However, following the receipt of additional evidence in support of the Veteran's claim, the RO indicated that it had "postponed [the Veteran's] Travel Board hearing scheduled on February 6, 2009."  The claims folder is negative for any other attempts to reschedule such hearing.  As such, in order to afford the Veteran due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case must be remanded so that a Travel Board hearing may be scheduled and notice of such hearing may be provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any development necessary, including obtaining any medical records as requested by the Veteran various "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)," VA Form 21-4142, submitted in April 2011, the RO should readjudicate the claims currently on appeal, and such readjudication must include consideration of any additional evidence of record, in particular any newly obtained medical records provided by the Veteran.  All applicable laws and regulations should be considered.  The Veteran and her representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto. 

2.  After completion of the above-requested development, schedule the Veteran for a personal hearing before a Veterans Law Judge sitting at the RO at the earliest available opportunity.  The Veteran and her representative should be notified of the date and time of the hearing, and such notice should be associated with the record. 

After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so 

informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


